 

Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of November 8, 2019, by and
between HUMANIGEN, INC., a Delaware corporation (the “Company”), and LINCOLN
PARK CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty Million Dollars ($20,000,000) of the Company's common stock, $0.001
par value per share (the "Common Stock"). The shares of Common Stock to be
purchased hereunder are referred to herein as the "Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)          “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.

 

(b)          “Accelerated Purchase Floor Price” means $0.15, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Accelerated Purchase Floor Price
shall mean the lower of (i) the adjusted price and (ii) $1.00.

 

(c)          “Accelerated Purchase Minimum Price Threshold” means, with respect
to any Accelerated Purchase made pursuant to Section 2(b) hereof, the greater of
(i) seventy-five percent (75%) of the Closing Sale Price of the Common Stock on
the applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(b) hereof and (ii) the minimum per share price
threshold set forth by the Company in the applicable Accelerated Purchase
Notice.

 

(d)          “Accelerated Purchase Notice” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to purchase the
applicable Accelerated Purchase Share Amount at the Accelerated Purchase Price
on the Accelerated Purchase Date for such Accelerated Purchase in accordance
with this Agreement.

 

(e)          “Accelerated Purchase Price” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the lower of (i) ninety-five
percent (95%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern
time, on the applicable Accelerated Purchase Date, or such other time publicly
announced by Principal Market as the official open (or commencement) of trading
on the Principal Market on such applicable Accelerated Purchase Date (the
“Accelerated Purchase Commencement Time”), and ending at the earliest of (A)
4:00:00 p.m., Eastern time, on such applicable Accelerated Purchase Date, or
such other time publicly announced by Principal Market as the official close of
trading on the Principal Market on such applicable Accelerated Purchase Date,
(B) such time, from and after the Accelerated Purchase Commencement Time for
such Accelerated Purchase, that total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable Accelerated
Purchase Share Volume Maximum, and (C) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the Sale Price
has fallen below the applicable Accelerated Purchase Minimum Price Threshold
(such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price of the Common Stock on such
applicable Accelerated Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

   

 

 

(f)           “Accelerated Purchase Share Amount” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 300% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) an amount equal to (A) the Accelerated Purchase Share Percentage multiplied
by (B) the total number (or volume) of shares of Common Stock traded on the
Principal Market during the period on the applicable Accelerated Purchase Date
beginning at the Accelerated Purchase Commencement Time for such Accelerated
Purchase and ending at the Accelerated Purchase Termination Time for such
Accelerated Purchase.

 

(g)          “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(h)          “Accelerated Purchase Share Volume Maximum” means, with respect to
an Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares
of Common Stock equal to (i) the applicable Accelerated Purchase Share Amount
properly directed by the Company to be purchased by the Investor in the
applicable Accelerated Purchase Notice for such Accelerated Purchase, divided by
(ii) the Accelerated Purchase Share Percentage (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(i)           “Additional Accelerated Purchase Date” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in Section 2(c) hereof and (ii)
on which the Investor receives, prior to 1:00 p.m., Eastern time, on such
Business Day, a valid Additional Accelerated Purchase Notice for such Additional
Accelerated Purchase in accordance with this Agreement.

 

(j)           “Additional Accelerated Purchase Floor Price” means $0.15, which
shall be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction and, effective upon
the consummation of any such reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction, the Additional Accelerated
Purchase Floor Price shall mean the lower of (i) the adjusted price and (ii)
$1.00.

 

(k)          “Additional Accelerated Purchase Minimum Price Threshold” means,
with respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, the greater of (i) seventy-five percent (75%) of the Closing Sale Price
of the Common Stock on the Business Day immediately preceding the applicable
Additional Accelerated Purchase Date with respect to such Additional Accelerated
Purchase and (ii) the minimum per share price threshold set forth by the Company
in the applicable Additional Accelerated Purchase Notice.

 

 -2- 

 

 

(l)           “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement.

 

(m)         “Additional Accelerated Purchase Price” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the lower
of (i) ninety-five percent (95%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(c) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (such
earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(n)          “Additional Accelerated Purchase Share Amount” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
number of Purchase Shares directed by the Company to be purchased by the
Investor on an Additional Accelerated Purchase Notice, which number of Purchase
Shares shall not exceed the lesser of (i) 300% of the number of Purchase Shares
directed by the Company to be purchased by the Investor pursuant to the
corresponding Regular Purchase Notice for the corresponding Regular Purchase
referred to in Section 2(c) hereof (subject to the Purchase Share limitations
contained in Section 2(a) hereof) and (ii) an amount equal to (A) the Additional
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Additional Accelerated Purchase Date beginning at the
Additional Accelerated Purchase Commencement Time for such Additional
Accelerated Purchase and ending at the Additional Accelerated Purchase
Termination Time for such Additional Accelerated Purchase.

 

(o)          “Additional Accelerated Purchase Share Percentage” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, thirty percent (30%).

 

 -3- 

 

 

(p)          “Additional Accelerated Purchase Share Volume Maximum” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, a number of shares of Common Stock equal to (i) the applicable
Additional Accelerated Purchase Share Amount properly directed by the Company to
be purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(q)          “Alternate Adjusted Regular Purchase Share Limit” means, with
respect to a Regular Purchase made pursuant to Section 2(a) hereof, the maximum
number of Purchase Shares which, taking into account the applicable per share
Purchase Price therefor calculated in accordance with this Agreement, would
enable the Company to deliver to the Investor, on the applicable Purchase Date
for such Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal
to, or as closely approximating without exceeding, Seventy-Five Thousand Dollars
($75,000).

 

(r)           “Available Amount” means, initially, Twenty Million Dollars
($20,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

 

(s)          “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

 

(t)           “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

(u)          “Closing Sale Price” means, for any security as of any date, the
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(v)          “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

(w)         “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

 -4- 

 

 

(x)          “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.

 

(y)          “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(z)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(aa)        “Floor Price” means $0.15, which shall be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Floor Price shall mean the lower of (i) the adjusted
price and (ii) $0.15.

 

(bb)       “Fully Adjusted Regular Purchase Share Limit” means, with respect to
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(a) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

(cc)        “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hurricanes, wildfires, tornadoes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its or their successors and assigns with respect to
the transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

(dd)       “Maturity Date” means the first day of the month immediately
following the thirty-six (36) month anniversary of the Commencement Date.

 

(ee)        “PEA Period” means the period commencing at 9:30 a.m., Eastern time,
on the fifth (5th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

 

 -5- 

 

 

(ff)         “Person” means an individual or entity including but not limited to
any limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(gg)       “Principal Market” means the OTCQB operated by the OTC Markets Group,
Inc. (or any nationally recognized successor thereto); provided, however, that
in the event the Company’s Common Stock is ever listed or traded on The Nasdaq
Capital Market, The Nasdaq Global Market, The Nasdaq Global Select Market, the
New York Stock Exchange, the NYSE American, the NYSE Arca, the OTC Bulletin
Board, or the OTCQX operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing), then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.

 

(hh)       “Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

 

(ii)          “Purchase Date” means, with respect to a Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor
receives, after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time,
on such Business Day, a valid Regular Purchase Notice for such Regular Purchase
in accordance with this Agreement.

 

(jj)          “Purchase Price” means, with respect to a Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
Purchase Date for such Regular Purchase and (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date for such Regular Purchase (in each case, to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

(kk)        “Regular Purchase Notice” means, with respect to a Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy a specified number of Purchase
Shares (subject to the Purchase Share limitations contained in Section 2(a)
hereof) at the applicable Purchase Price for such Regular Purchase in accordance
with this Agreement.

 

(ll)          “Sale Price” means any trade price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.

 

(mm)      “SEC” means the U.S. Securities and Exchange Commission.

 

(nn)       “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(oo)       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(pp)       “Subsidiary” means any Person the Company wholly-owns or controls, or
in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

 -6- 

 

 

(qq)       “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(rr)         “Transfer Agent” means Computershare, Inc., or such other Person
who is then serving as the transfer agent for the Company in respect of the
Common Stock.

 

(ss)        “VWAP” means in respect of an Accelerated Purchase Date and an
Additional Accelerated Purchase Date, as applicable, the volume weighted average
price of the Common Stock on the Principal Market, as reported on the Principal
Market.

 

2.PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)          Commencement of Regular Sales of Common Stock. Upon the
satisfaction of all of the conditions set forth in Sections 7 and 8 hereof (the
“Commencement” and the date of satisfaction of such conditions the “Commencement
Date”) and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to One Hundred Thousand (100,000)
Purchase Shares, subject to adjustment as set forth below in this Section 2(a)
(such maximum number of Purchase Shares, as may be adjusted from time to time,
the “Regular Purchase Share Limit”), at the Purchase Price on the Purchase Date
(each such purchase a “Regular Purchase”); provided, however, that the Regular
Purchase Share Limit shall be increased to: (i) One Hundred Fifty Thousand
(150,000) Purchase Shares, if the Closing Sale Price of the Common Stock on the
applicable Purchase Date is not below $1.00, (ii) Two Hundred Thousand (200,000)
Purchase Shares, if the Closing Sale Price of the Common Stock on the applicable
Purchase Date is not below $1.50, and (iii) Two Hundred Fifty Thousand (250,000)
Purchase Shares, if the Closing Sale Price of the Common Stock on the applicable
Purchase Date is not below $2.00 (all of which share and dollar amounts shall be
appropriately proportionately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction; provided that if,
after giving effect to the full proportionate adjustment to the Regular Purchase
Share Limit therefor, the Fully Adjusted Regular Purchase Share Limit then in
effect would preclude the Company from delivering to the Investor a Regular
Purchase Notice hereunder for a Purchase Amount (calculated by multiplying (X)
the number of Purchase Shares equal to the Fully Adjusted Regular Purchase Share
Limit, by (Y) the Purchase Price per Purchase Share covered by such Regular
Purchase Notice on the applicable Purchase Date therefor) equal to or greater
than Seventy-Five Thousand Dollars ($75,000), the Regular Purchase Share Limit
for such Regular Purchase Notice shall not be fully adjusted to equal the
applicable Fully Adjusted Regular Purchase Share Limit, but rather the Regular
Purchase Share Limit for such Regular Purchase Notice shall be adjusted to equal
the applicable Alternate Adjusted Regular Purchase Share Limit as of the
applicable Purchase Date for such Regular Purchase Notice); and provided,
further, however, that the Investor’s committed obligation under any single
Regular Purchase, other than any Regular Purchase with respect to which an
Alternate Adjusted Regular Purchase Share Limit shall apply, shall not exceed
Seven Hundred Fifty Thousand Dollars ($750,000). If the Company delivers any
Regular Purchase Notice for a Purchase Amount in excess of the limitations
contained in the immediately preceding sentence, such Regular Purchase Notice
shall be void ab initio to the extent of the amount by which the number of
Purchase Shares set forth in such Regular Purchase Notice exceeds the number of
Purchase Shares which the Company is permitted to include in such Purchase
Notice in accordance herewith, and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Regular Purchase Notice;
provided, however, that the Investor shall remain obligated to purchase the
number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice. The Company may deliver a Regular Purchase Notice to
the Investor as often as every Business Day, so long as the Company has not
failed to deliver Purchase Shares for the most recent prior Regular Purchase.
Notwithstanding the foregoing, the Company shall not deliver a Regular Purchase
Notice to the Investor on any Purchase Date that the Closing Sale Price of the
Common Stock is less than the Floor Price.

 

 -7- 

 

 

(b)          Accelerated Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement (including, without
limitation, giving effect to any automatic increase to the Regular Purchase
Share Limit as a result of the Closing Sale Price of the Common Stock exceeding
certain thresholds set forth in Section 2(a) above on such Purchase Date and any
other adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(a) above) and (ii) the Closing Sale Price of the Common Stock is not
less than the Accelerated Purchase Floor Price. Within one (1) Business Day
after completion of each Accelerated Purchase Date for an Accelerated Purchase,
the Investor will provide to the Company a written confirmation of such
Accelerated Purchase setting forth the applicable Accelerated Purchase Share
Amount and Accelerated Purchase Price for such Accelerated Purchase (each, an
“Accelerated Purchase Confirmation”).

 

(c)          Additional Accelerated Purchases. Subject to the terms and
conditions of this Agreement, from and after the Commencement Date, in addition
to purchases of Purchase Shares as described in Section 2(a) and Section 2(b)
above, the Company shall also have the right, but not the obligation, to direct
the Investor, by its timely delivery to the Investor of an Additional
Accelerated Purchase Notice on an Additional Accelerated Purchase Date in
accordance with this Agreement, to purchase the applicable Additional
Accelerated Purchase Share Amount at the applicable Additional Accelerated
Purchase Price therefor in accordance with this Agreement (each such purchase,
an “Additional Accelerated Purchase”). The Company may deliver multiple
Additional Accelerated Purchase Notices to the Investor on an Additional
Accelerated Purchase Date; provided, however, that the Company may deliver an
Additional Accelerated Purchase Notice to the Investor only (i) on a Business
Day that is also the Accelerated Purchase Date for an Accelerated Purchase with
respect to which the Company properly submitted to the Investor an Accelerated
Purchase Notice in accordance with this Agreement on the applicable Purchase
Date for a Regular Purchase of a number of Purchase Shares not less than the
Regular Purchase Share Limit then in effect in accordance with this Agreement
(including, without limitation, giving effect to any automatic increase to the
Regular Purchase Share Limit as a result of the Closing Sale Price of the Common
Stock exceeding certain thresholds set forth in Section 2(a) above on such
Purchase Date and any other adjustments to the Regular Purchase Share Limit, in
each case pursuant to Section 2(a) above), (ii) if the Closing Sale Price of the
Common Stock on the Business Day immediately preceding the Business Day on which
such Additional Accelerated Purchase Notice is delivered is not less than the
Additional Accelerated Purchase Floor Price, and (iii) if all Purchase Shares
subject to all prior Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases, including, without limitation, those that have been
effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement. Within one (1) Business Day after completion
of each Additional Accelerated Purchase Date, the Investor will provide to the
Company a written confirmation of each Additional Accelerated Purchase on such
Additional Accelerated Purchase Date setting forth the applicable Additional
Accelerated Purchase Share Amount and Additional Accelerated Purchase Price for
each such Additional Accelerated Purchase on such Additional Accelerated
Purchase Date (each, an “Additional Accelerated Purchase Confirmation”).

 

 -8- 

 

 

(d)          Payment for Purchase Shares. For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares, if such Purchase Shares are received by
the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional Accelerated Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares with respect to any Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase (as applicable) within two (2)
Business Days following the receipt by the Company of the Purchase Price,
Accelerated Purchase Price or Additional Accelerated Purchase Price,
respectively, therefor in compliance with this Section 2(d), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase (as applicable), then the Company shall, within
two (2) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
customary brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Amount paid by the Investor pursuant to
this Agreement for all of the Purchase Shares to be purchased by the Investor in
connection with such purchases. The Company shall not issue any fraction of a
share of Common Stock upon any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase. If the issuance would result in the issuance of
a fraction of a share of Common Stock, the Company shall round such fraction of
a share of Common Stock up or down to the nearest whole share. All payments made
under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.

 

(e)          Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor of more than 4.99% of the
then issued and outstanding shares of Common Stock (the “Beneficial Ownership
Limitation”). Upon the written or oral request of the Investor, the Company
shall promptly (but not later than 24 hours) confirm orally or in writing to the
Investor the number of shares of Common Stock then outstanding. The Investor and
the Company shall each cooperate in good faith in the determinations required
hereby and the application hereof. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error.

 

 -9- 

 

 

(f)           General. The Company shall not deliver any Regular Purchase
Notices, Accelerated Purchase Notices, or Additional Accelerated Purchase
Notices to the Investor during the PEA Period. If the Company delivers any
Accelerated Purchase Notice or Additional Accelerated Purchase Notice directing
the Investor to purchase an amount of Purchase Shares that exceeds the
Accelerated Purchase Share Amount, or Additional Accelerated Purchase Share
Amount, as the case may be, that the Company is then permitted to include in
such notice, such Accelerated Purchase Notice or Additional Accelerated Notice,
as the case may be, shall be void ab initio to the extent of the amount by which
the number of Purchase Shares set forth in such notice exceeds the Accelerated
Purchase Share Amount or Additional Accelerated Share Amount that the Company is
then permitted to include in such notice (which shall be confirmed in an
Accelerated Purchase Confirmation or Additional Accelerated Purchase Share
Confirmation, as the case may be), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Accelerated Purchase
Notice or Additional Accelerated Purchase Notice; provided, however, that the
Investor shall remain obligated to purchase the Accelerated Purchase Share
Amount or Additional Accelerated Purchase Share Amount which the Company is
permitted to include in such notice.

 

3.INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)          Investment Purpose.  The Investor is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other Persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting the Investor’s right to sell
the Securities at any time pursuant to the Registration Statement described
herein or otherwise in compliance with applicable federal and state securities
laws).  The Investor is acquiring the Securities hereunder in the ordinary
course of its business.

 

(b)          Accredited Investor Status. The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

 

(c)          Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

 -10- 

 

 

(d)          Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
understands that it (and not the Company) shall be responsible for its own tax
liabilities that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

(e)          No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)           Transfer or Sale. The Investor understands that (i) the Securities
may not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(g)          Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(h)          Organization and Standing. The Investor is a limited liability
company duly organized and validly existing and in good standing under the laws
of, and maintains its principal place of business within, the State of Illinois.

 

(i)           No Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
a part of the representations and warranties made hereunder, as of the date
hereof and as of the Commencement Date:

 

 -11- 

 

 

(a)          Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  Each of the Company and its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification. The Company has no Subsidiaries except as set forth on Exhibit
21.1 to the Company’s Annual Report on Form 10-K for the year ended December 31,
2018.

 

(b)          Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other Transaction Documents, and to issue the Securities in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares (as defined below in Section 5(e)) and the reservation for
issuance and the issuance of the Purchase Shares issuable under this Agreement,
have been duly authorized by the Company's Board of Directors (such
authorization, the “Signing Resolutions”), (iii) each of this Agreement and the
Registration Rights Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) each of this Agreement and the Registration Rights Agreement
constitutes, and each other Transaction Document upon its execution on behalf of
the Company, shall constitute, the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any respect. The Company has delivered to
the Investor a true and correct copy of the unanimous written consent adopting
the Signing Resolutions executed by all of the members of the Board of Directors
of the Company. Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any authorized committee thereof,
and/or stockholders (except as provided in this Agreement) is necessary under
applicable laws and the Company’s Certificate of Incorporation and/or Bylaws to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

 

(c)          Capitalization. The authorized capital stock of the Company is set
forth in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2019. Except as disclosed in the SEC Documents (as defined below),
as of the date hereof, (i) no shares of the Company's capital stock are subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and summaries of the material
terms of all securities convertible into or exercisable for Common Stock, if
any, and copies of any documents containing the material rights of the holders
thereof in respect thereto that, in either case, are not disclosed in the SEC
Documents.

 

 -12- 

 

 

(d)          Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the terms
and conditions of this Agreement, the Commitment Shares (as defined below in
Section 5(e)) shall be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. 15,000,000 shares
of Common Stock have been duly authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares.

 

(e)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations or amendments that could not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act or applicable state securities laws and the rules and
regulations of the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date. Except as disclosed in the SEC Documents, since
one year prior to the date hereof, the Company has not received nor delivered
any notices or correspondence from or to the Principal Market, other than
notices with respect to listing of additional shares of Common Stock and other
routine correspondence. Except as disclosed in the SEC Documents, the Principal
Market has not commenced any delisting proceedings against the Company.

 

 -13- 

 

 

(f)           SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents complied in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may have
been otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not have contained all footnotes
required by GAAP, and fairly presented in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. Except as set forth in the SEC Documents, the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof. The SEC has not commenced any enforcement proceedings
against the Company or any of its Subsidiaries.

 

(g)          Absence of Certain Changes. Except as disclosed in the SEC
Documents, since December 31, 2018, there has been no material adverse change in
the business, properties, operations, financial condition or results of
operations of the Company or its Subsidiaries. The Company has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any Bankruptcy Law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or insolvency proceedings.

 

(h)          Absence of Litigation. Except as disclosed in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company, the Common Stock or any of the
Company's or its Subsidiaries' officers or directors in their capacities as
such, which could reasonably be expected to have a Material Adverse Effect.

 

(i)           Acknowledgment Regarding Investor's Status. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

 -14- 

 

 

(j)           No General Solicitation; No Integrated Offering. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the offer and
sale of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal
Market. The issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Principal Market.

 

(k)          Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l)           Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)         Title. Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

 -15- 

 

 

(n)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(o)          Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(p)          Tax Status. The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)          Transactions With Affiliates.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(r)           Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

 

 -16- 

 

 

(s)          Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents.  The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement, taken as a whole, are true and correct in all material
respects.   The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company.   The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

 

(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(u)          DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v)          Sarbanes-Oxley. The Company is in compliance in all material
respects with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
which are applicable to it as of the date hereof.

 

(w)         Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(w) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(x)          Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(y)          Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as disclosed in
the SEC Documents, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market. Except as disclosed in the SEC Documents, the Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

 

 -17- 

 

 

(z)           Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

  

(aa)        No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(bb)       Shell Company Status. The Company is not currently, and has never
been, an issuer identified in Rule 144(i)(1) under the Securities Act.

 

(cc)        No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

5.COVENANTS.

 

(a)          Filing of Current Report and Registration Statement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall also file with the SEC, within thirty (30)
Business Days from the date hereof, a new registration statement (the
“Registration Statement”) covering only the resale of the Purchase Shares and
all of the Commitment Shares, in accordance with the terms of the Registration
Rights Agreement between the Company and the Investor, dated as of the date
hereof (the “Registration Rights Agreement”). The Company shall permit the
Investor to review and comment upon the final pre-filing draft version of the
Current Report at least two (2) Business Days prior to its filing with the SEC,
and the Company shall give due consideration to all such comments. The Investor
shall use its reasonable best efforts to comment upon the final pre-filing draft
version of the Current Report within one (1) Business Day from the date the
Investor receives it from the Company.

 

(b)          Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 

 -18- 

 

 

(c)          Listing/DTC. The Company shall promptly secure the listing of all
of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall use commercially
reasonable efforts to maintain, so long as any shares of Common Stock shall be
so listed, such listing of all such Securities from time to time issuable
hereunder. The Company shall use commercially reasonable efforts to maintain the
listing of the Common Stock on the Principal Market and shall comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules and regulations of the Principal Market. Neither the Company nor
any of its Subsidiaries shall take any action that would reasonably be expected
to result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall promptly, and in no event later than the following
Business Day, provide to the Investor copies of any notices it receives from any
Person regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC and under the Exchange Act or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c). The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

 

(d)          Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)          Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 706,592 shares of Common Stock (the “Commitment
Shares”) immediately upon the execution of this Agreement and shall deliver to
the Transfer Agent the Irrevocable Transfer Agent Instructions with respect to
the issuance of such Commitment Shares. For the avoidance of doubt, all of the
Commitment Shares shall be fully earned as of the date of this Agreement,
whether or not the Commencement shall occur or any Purchase Shares are purchased
by the Investor under this Agreement and irrespective of any subsequent
termination of this Agreement.

 

(f)           Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate and
upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor's due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that constitutes or might constitute material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any Person acting on its behalf (as
determined in the reasonable good faith judgment of the Investor), in addition
to any other remedy provided herein or in the other Transaction Documents, if
the Investor is holding any Securities at the time of the disclosure of
material, non-public information, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, the Company shall have failed to demonstrate to the Investor in
writing within such time period that such information does not constitute
material, non-public information, and the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

 

 -19- 

 

 

(g)         Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h)         Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(i)           Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Registration Statement or the SEC Documents.

 

(j)           Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

(k)          Integration. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would (i) require
registration of the offer and sale by the Company to the Investor of any of the
Securities under the Securities Act, or (ii) cause this offering of the
Securities by the Company to the Investor to be integrated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market on which any of the securities of the Company
are listed or designated, unless in the case of this clause (ii), stockholder
approval is obtained before the closing of such subsequent transaction in
accordance with the rules of such Principal Market.

 

 -20- 

 

 

(l)           Limitation on Variable Rate Transactions. From and after the date
of this Agreement until the later of: (i) the 36-month anniversary of the date
of this Agreement and (ii) the 36-month anniversary of the Commencement Date (if
the Commencement has occurred), in each case irrespective of any earlier
termination of this Agreement, the Company shall be prohibited from effecting or
entering into an agreement to effect any issuance by the Company of Common Stock
or Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction, other than in connection with an Exempt Issuance. The
Investor shall be entitled to seek injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages, without the necessity of showing economic loss and without any
bond or other security being required. “Common Stock Equivalents” means any
securities of the Company which entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock or Common Stock
Equivalents either (A) at a conversion price, exercise price, exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the Common Stock at any time after the initial issuance of such
debt or equity securities (including, without limitation, pursuant to any
“cashless exercise” provision), or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including, without limitation, any “full
ratchet” or “weighted average” anti-dilution provisions, but not including any
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), (ii) issues or
sells any debt or equity securities, including without limitation, Common Stock
or Common Stock Equivalents, either (A) at a price that is subject to being
reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock (other than standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
or (B) that is subject to or contains any put, call, redemption, buy-back,
price-reset or other similar provision or mechanism (including, without
limitation, a “Black-Scholes” put or call right) that provides for the issuance
of additional debt or equity securities of the Company or the payment of cash by
the Company, or (iii) enters into any agreement, including, but not limited to,
an “equity line of credit”, “at-the-market offering” or other continuous
offering or similar offering of Common Stock or Common Stock Equivalents,
whereby the Company may sell Common Stock or Common Stock Equivalents at a
future determined price. “Exempt Issuance” means the issuance of (a) Common
Stock or options to employees, officers, directors or vendors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the Board
of Directors or a majority of the members of a committee of directors
established for such purpose, (b) (1) any Securities issued to the Investor
pursuant to this Agreement, (2) any securities issued upon the exercise or
exchange of or conversion of any shares of Common Stock or Common Stock
Equivalents held by the Investor at any time, (3) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities
referred to in this clause (3) have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities, or (4) any
securities to be issued by the Company to the Investor pursuant to any other
agreement between the Company and the Investor, (c) securities issued pursuant
to acquisitions, divestitures, partnerships, licenses, collaborations or
strategic transactions approved by the Board of Directors or a majority of the
members of a committee of directors established for such purpose, which
acquisitions, divestitures, partnerships, licenses, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, or (d) Common Stock issued pursuant to an
“at-the-market offering” by the Company exclusively through a registered
broker-dealer acting as agent of the Company pursuant to a written agreement
between the Company and such registered broker-dealer.

 

 -21- 

 

 

6.TRANSFER AGENT INSTRUCTIONS.

 

(a)          On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit D to issue the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). The certificate(s) or
book-entry statement(s) representing the Commitment Shares, except as set forth
below, shall bear the following restrictive legend (the “Restrictive Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(b)          On the earlier of (i) the Commencement Date and (ii) such time that
the Investor shall request, provided all conditions of Rule 144 under the
Securities Act are met, the Company shall, no later than two (2) Business Days
following the delivery by the Investor to the Transfer Agent of one or more
legended certificates or book-entry statements representing the Commitment
Shares (which certificates or book-entry statements the Investor shall promptly
deliver on or prior to the first to occur of the events described in clauses (i)
and (ii) of this sentence), as directed by the Investor, issue and deliver (or
cause to be issued and delivered) to the Investor, as requested by the Investor,
either: (A) a certificate or book-entry statement representing such Commitment
Shares that is free from all restrictive and other legends or (B) a number of
shares of Common Stock equal to the number of Commitment Shares represented by
the certificate(s) or book-entry statement(s) so delivered by the Investor as
DWAC Shares. The Company shall take all actions to carry out the intent and
accomplish the purposes of the immediately preceding sentence, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent, and any successor transfer
agent of the Company, as may be requested from time to time by the Investor or
necessary or desirable to carry out the intent and accomplish the purposes of
the immediately preceding sentence. On the Commencement Date, the Company shall
issue to the Transfer Agent, and any subsequent transfer agent, (i) irrevocable
instructions in the form substantially similar to those used by the Investor in
substantially similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Purchase Shares or the Commitment Shares from and after
Commencement, and the Purchase Shares and the Commitment Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
purchase price paid for such shares of Common Stock (as applicable) and (ii) the
Closing Sale Price of the Common Stock on the date of the Investor’s written
instruction.

 

 -22- 

 

 

7.CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:

 

(a)          The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

 

(b)          The Registration Statement covering the resale of the Purchase
Shares and all of the Commitment Shares shall have been declared effective under
the Securities Act by the SEC, and no stop order with respect to the
Registration Statement shall be pending or threatened by the SEC; and 

 

(c)  The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date.

 

8.CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:

 

(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)          The Company shall have issued or caused to be issued to the
Investor (i) one or more certificates or book-entry statements representing the
Commitment Shares free from all restrictive and other legends or (ii) a number
of shares of Common Stock equal to the number of Commitment Shares as DWAC
Shares, in each case in accordance with Section 6(b);

 

(c)          The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been approved
for listing or quotation on the Principal Market in accordance with the
applicable rules and regulations of the Principal Market, subject only to
official notice of issuance;

 

(d)          The Investor shall have received the opinion of the Company's legal
counsel dated as of the Commencement Date substantially in the form heretofore
agreed by the parties hereto;

 

(e)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, the portion of such representations and warranties so
qualified shall be true and correct without further qualification) as of the
date hereof and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date. The Investor shall have received a
certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

 

 -23- 

 

 

(f)           The Board of Directors of the Company shall have adopted
resolutions in substantially the form attached hereto as Exhibit B which shall
be in full force and effect without any amendment or supplement thereto as of
the Commencement Date;

 

(g)          As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 15,000,000 shares of Common Stock;

 

(h)          The Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement each shall have been delivered
to and acknowledged in writing by the Company and the Company's Transfer Agent
(or any successor transfer agent);

 

(i)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(j)           The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;

 

(k)          The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

 

(l)           The Registration Statement covering the resale of the Purchase
Shares and all of the Commitment Shares shall have been declared effective under
the Securities Act by the SEC, and no stop order with respect to the
Registration Statement shall be pending or threatened by the SEC. The Company
shall have prepared and filed with the SEC, not later than one (1) Business Day
after the effective date of the Registration Statement, a final and complete
prospectus (the preliminary form of which shall be included in the Registration
Statement) and shall have delivered to the Investor a true and complete copy
thereof. Such prospectus shall be current and available for the resale by the
Investor of all of the Securities covered thereby. The Current Report shall have
been filed with the SEC, as required pursuant to Section 5(a). All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 

(m)         No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;

 

(n)          All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

 -24- 

 

 

(o)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(p)          No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9.INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment under this indemnification shall be
made within thirty (30) days from the date Investor makes written request for
it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

 -25- 

 

 

10.EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)          the effectiveness of a registration statement registering the
resale of the Securities lapses for any reason (including, without limitation,
the issuance of a stop order or similar order) or such registration statement
(or the prospectus forming a part thereof) is unavailable to the Investor for
resale of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and such lapse or unavailability continues for a period
of ten (10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates a registration statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes one registration statement with
another registration statement, including (without limitation) by terminating a
prior registration statement when it is effectively replaced with a new
registration statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been resold are included in the
superseding (or new) registration statement);

 

(b)          the suspension of the Common Stock from trading on the Principal
Market for a period of one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

 

(c)          the delisting of the Common Stock from the OTCQB operated by the
OTC Markets Group, Inc. (or nationally recognized successor thereto), unless the
Common Stock is immediately thereafter trading on the New York Stock Exchange,
The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select
Market, the NYSE American, the NYSE Arca, the OTC Bulletin Board or the OTCQX
operated by the OTC Markets Group, Inc. (or nationally recognized successor to
any of the foregoing);

 

(d)          the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within two (2) Business Days after the Purchase Date,
Accelerated Purchase Date or Additional Accelerated Purchase Date, as
applicable, on which the Investor is entitled to receive such Purchase Shares;

 

(e)          the Company breaches any representation, warranty or covenant under
any Transaction Document if such breach would reasonably be expected to have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
five (5) Business Days;

 

(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 

 -26- 

 

 

(g)          if the Company, pursuant to or within the meaning of any Bankruptcy
Law, (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; or

 

(i)           if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice, Accelerated Purchase Notice or Additional
Accelerated Purchase Notice.

 

11.TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)          If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

 

(b)          In the event that (i) the Company fails to file the Registration
Statement with the SEC within the period specified in Section 5(a) hereof in
accordance with the terms of the Registration Rights Agreement or (ii) the
Commencement shall not have occurred on or before March 31, 2020, due to the
failure to satisfy the conditions set forth in Sections 7 and 8 above with
respect to the Commencement, then, in the case of clause (i) above, this
Agreement may be terminated by the Investor at any time prior to the filing of
the Registration Statement and, in the case of clause (ii) above, this Agreement
may be terminated by either party at the close of business on March 31, 2020 or
thereafter, in each case without liability of such party to the other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section 7(c)
or Section 8(e), as applicable, could not then be satisfied.

 

(c)         At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

(d)          This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

 -27- 

 

 

(e)          If, for any reason or for no reason, the full Available Amount has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to pending Regular Purchases, Accelerated Purchases or Additional
Accelerated Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases under this Agreement
and (B) the Registration Rights Agreement, which shall survive any such
termination, or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.

 

12.MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement, the Registration
Rights Agreement and the other Transaction Documents shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Illinois, County of Cook, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

 

 -28- 

 

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement. The Transaction Documents supersede all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)           Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Humanigen, Inc.

533 Airport Boulevard, Suite 200

Burlingame, CA 94010

Telephone: (650) 243-3100 E-mail: cdurrant@humanigen.com Attention:   Cameron
Durrant, Chairman and Chief Executive Officer

 

With a copy to (which shall not constitute notice or service of process):

Polsinelli PC

1401 Eye Street, NW, Suite 800

Washington, DC 20005

Telephone: (202) 783-3300 E-mail: kvold@polsinelli.com Attention: Kevin L. Vold,
Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312-822-9300 Facsimile: 312-822-9301 E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com Attention: Josh Scheinfeld/Jonathan
Cope

 

 -29- 

 

 

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone: (212) 692-6267 Facsimile: (212) 983-3115 E-mail: ajmarsico@mintz.com
Attention: Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

Computershare

8742 Lucent Blvd., Suite 225

Highlands Ranch, CO 80129



Telephone: (303) 262-0795 E-mail: Jordan.Chisholm@computershare.com Attention:
Jordan Chisholm

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor, including by merger
or consolidation. The Investor may not assign its rights or obligations under
this Agreement.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and, except as set forth in Section 9, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(i)           Publicity. The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

 -30- 

 

 

(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

(k)          No Financial Advisor, Placement Agent, Broker or Finder. The
Company represents and warrants to the Investor that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby. The Investor represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby. The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold the
Investor harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys' fees and out of pocket expenses) arising in
connection with any such claim.

 

(l)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)         Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)          Enforcement Costs. If: (i) this Agreement is placed by the Investor
in the hands of an attorney for enforcement or is enforced by the Investor
through any legal proceeding; (ii) an attorney is retained to represent the
Investor in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors' rights and involving a claim under this Agreement; or (iii)
an attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including reasonable attorneys' fees incurred in connection therewith, in
addition to all other amounts due hereunder.

 

(o)          Amendment and Waiver; Failure or Indulgence Not Waiver. No
provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the initial
filing of the Registration Statement with the SEC. Subject to the immediately
preceding sentence, (i) no provision of this Agreement may be amended other than
by a written instrument signed by both parties hereto and (ii) no provision of
this Agreement may be waived other than in a written instrument signed by the
party against whom enforcement of such waiver is sought. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

 

 

*   *   *   *   *

 

 -31- 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

  THE COMPANY:       HUMANIGEN, INC.           By: /s/ Cameron Durrant   Name:
Cameron Durrant   Title: Chairman of the Board and Chief Executive Officer      
    INVESTOR:       LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL,
LLC   BY: ROCKLEDGE CAPITAL CORPORATION           By: /s/ Josh Scheinfeld  
Name: Josh Scheinfeld   Title: President

 

 -32- 

 

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of Board
of Directors of the Company Exhibit C Form of Secretary’s Certificate Exhibit D
Form of Letter to Transfer Agent

 

 

 

 

 

 